 

[image_001.jpg] 

 

420 Jericho Turnpike, Suite 110, Jericho, NY 11753

 

November 2, 2016

 

JOEL FALITZ

420 Jericho Turnpike, Suite 110

Jericho, NY 11753

 

Re: Amended and Restated Management Services Agreement

 

Dear Mr. Falitz:

 

This Amended and Restated Management Services Agreement (this “Agreement”) sets
forth the terms and conditions whereby Joel Falitz (referred to herein as “You”
or “Executive”) agrees to provide certain services (as described on Schedule A
attached hereto) to Ecosciences, Inc., a Nevada corporation with offices located
at 420 Jericho Turnpike, Suite 110, Jericho, NY 11753 (the “Company”).

 

1. Services     1.1 The Company hereby engages you, and you hereby accept such
engagement, as the Company’s Chief Executive Officer, President, Secretary and
Treasurer of the Company on the terms and conditions set forth in this
Agreement.     1.2 You shall provide to the Company the services set forth on
Schedule A attached hereto (the “Services”).     1.3 To the extent you perform
any Services on the Company’s premises or using the Company’s equipment, you
shall comply with all applicable policies of the Company relating to business
and office conduct, health and safety and use of the Company’s facilities,
supplies, information technology, equipment, networks and other resources.    
2. Term

 

The term of this Agreement is set forth on Schedule A, unless earlier terminated
in accordance with Section 8 (the “Term”). Any extension of the Term will be
subject to mutual written agreement between the parties.

 

 

 

 

3. Fees and Expenses     3.1 As full compensation for the Services and the
rights granted to the Company in this Agreement, the Company shall pay you a
fixed fee set forth on Schedule A (the “Fees”), payable as set forth on Schedule
A, and, as a restricted stock grant, issue to you the shares of the Company’s
Series D Convertible Preferred Stock (the “Restricted Shares”) vesting in
increments upon the completion of the milestones as set forth on Schedule A.    
3.2 The Company shall have the right to withhold from any amount payable
hereunder any Federal, state and local taxes in order for the Company to satisfy
any withholding tax obligation it may have under any applicable law or
regulation.     3.3 Upon earning the Restricted Shares in accordance with
Schedule A, you and the Company shall enter into a Restricted Stock Purchase
Agreement, in substantially in form attached hereto as Exhibit A, pursuant to
which the Restricted Shares shall be issued to you.     3.4 The Company agrees
to reimburse you for all reasonable and documented travel and other costs or
expenses (“Expenses”) incurred or paid by you in connection with the performance
of the Services in accordance with the general reimbursement policy of the
Company then in effect, and in each case that have been approved in writing in
advance by the Company. The Company, as soon as practicable, shall provide the
Executive with an American Express or other business card to pay for said
Expenses where a credit card payment would be feasible and applicable.     3.5
The Company shall make you eligible to participate in the Company’s equity
incentive plan or any successor plan (the “Equity Incentive Plan”), when an
Equity Incentive Plan has been implemented by the Board and subject to the terms
and conditions of the Equity Incentive Plan or such successor plan, as
determined by the Board. Any equity securities of the Company (“Company
Securities”) granted to you shall be formalized through an executed grant
agreement between you and the Company (“Grant Agreement”). All of the terms and
conditions of any Company Securities issued to you shall be governed by the
terms and conditions of the Equity Incentive Plan and the Grant Agreement    
3.6 During the Term, the Executive shall be entitled to participate in all
employee benefit plans, practices and programs implemented and approved by the
board of directors and subsequently maintained by the Company, including any
defined contribution plan (i.e. 401K Sep IRA or other pension plan), any
insurance program and any medical and other health benefit plan, in each case,
sponsored by the Company and as in effect from time to time (collectively,
“Employee Benefit Plans”) to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans.

 

Ecosciences, Inc. –Amended and Restated Management Services AgreementPage 2

 

 

4. Intellectual Property Rights     4.1 The Company is and shall be, the sole
and exclusive owner of all right, title and interest throughout the world in and
to all the results and proceeds of the Services performed under this Agreement
(collectively, the “Deliverables”), including all patents, copyrights,
trademarks, trade secrets and other intellectual property rights (collectively,
the “Intellectual Property Rights”) therein. You agree that the Deliverables are
hereby deemed a “work made for hire” as defined in 17 U.S.C. §101 for the
Company. If, for any reason, any of the Deliverables do not constitute a “work
made for hire,” you hereby irrevocably assign to the Company, in each case
without additional consideration, all right, title and interest throughout the
world in and to the Deliverables, including all Intellectual Property Rights
therein.     4.2 Any assignment of copyrights under this Agreement includes all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as “moral rights” (collectively, the “Moral Rights”). You
hereby irrevocably waive, to the extent permitted by applicable law, any and all
claims you may now or hereafter have in any jurisdiction to any Moral Rights
with respect to the Deliverables.     4.3 You shall make full and prompt
disclosure to the Company of any inventions or processes, as such terms are
defined in 35 U.S.C. §100 (the “Patent Act”), made or conceived by you alone or
with others during the Term, whether or not such inventions or processes are
patentable or protected as trade secrets and whether or not such inventions or
processes are made or conceived during normal working hours or on the premises
of the Company. You shall not disclose to any third party the nature or details
of any such inventions or processes without the prior written consent of the
Company.     4.4 Upon the request of the Company, you shall promptly take such
further actions, including execution and delivery of all appropriate instruments
of conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record or enforce its rights in any Deliverables. In the event the
Company is unable, after reasonable effort, to obtain your signature on any such
documents, you hereby irrevocably designate and appoint the Company as your
agent and attorney-in-fact, to act for and on your behalf solely to execute and
file any such application or other document and do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights or other
intellectual property protected related to the Deliverables with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest.

 

Ecosciences, Inc. –Amended and Restated Management Services AgreementPage 3

 

 

4.5 Notwithstanding Section 4.1, to the extent that any of your pre-existing
materials are contained in the Deliverables, you retain ownership of such
pre-existing materials and hereby grant to the Company an irrevocable,
worldwide, unlimited, royalty-free license to use, publish, reproduce, display,
distribute copies of, and prepare derivative works based upon such pre-existing
materials and derivative works thereof. The Company may assign, transfer and
sublicense such rights to others without your approval.     4.6 Except for such
pre-existing materials, you have no right or license to use, publish, reproduce,
prepare derivative works based upon, distribute, perform, or display any
Deliverables. You have no right or license to use the Company’s trademarks,
service marks, trade names, trade names, logos, symbols or brand names.     5.
Confidentiality     5.1 You acknowledge that you will have access to information
that is treated as confidential and proprietary by the Company, including,
without limitation, trade secrets, technology, and information pertaining to
business operations and strategies, customers, pricing, marketing, finances,
sourcing, personnel operations of the Company, its affiliates or their suppliers
or customers, in each case whether spoken, written, printed, electronic or in
any other form or medium (collectively, the “Confidential Information”). Any
Confidential Information that you develop in connection with the Services,
including but not limited to any Deliverables, shall be subject to the terms and
conditions of this Section 5. You agree to treat all Confidential Information as
strictly confidential, not to disclose Confidential Information or permit it to
be disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services. You shall notify the Company immediately in the event you become aware
of any loss or disclosure of any Confidential Information.     5.2 Confidential
Information shall not include information that:

 

  (a) is or becomes generally available to the public other than through your
breach of this Agreement; or         (b) is communicated to you by a third party
that had no confidentiality obligations with respect to such information.

 

5.3 Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. You agree to provide written notice
of any such order to an authorized officer of the Company within 24 hours of
receiving such order, but in any event sufficiently in advance of making any
disclosure to permit the Company to contest the order or seek confidentiality
protections, as determined in the Company’s sole discretion.

 

Ecosciences, Inc. –Amended and Restated Management Services AgreementPage 4

 

 

6. Representations, Warranties and Covenants     6.1 You represent, warrant and
covenant to the Company that:

 

  (a) you have the right to enter into this Agreement, to grant the rights
granted herein and to perform fully all of your obligations in this Agreement;  
      (b) your entering into this Agreement with the Company and your
performance of the Services do not and will not conflict with or result in any
breach or default under any other agreement to which you are subject;        
(c) you have the required skill, experience and qualifications to perform the
Services, you shall perform the Services in a professional and workmanlike
manner in accordance with best industry standards for similar services and you
shall devote sufficient resources to ensure that the Services are performed in a
timely and reliable manner;         (d) the Company will receive good and valid
title to all Deliverables, free and clear of all encumbrances and liens of any
kind;         (e) all Deliverables are and shall be your original work (except
for material in the public domain or provided by the Company) and, to the best
of your knowledge, do not and will not violate or infringe upon the intellectual
property right or any other right whatsoever of any person, firm, corporation or
other entity.         (f) You are acquiring the Restricted Shares solely for
your own account for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof.         (g) You acknowledge
that the Restricted Shares are not registered under the Securities Act of 1933,
as amended (the “Securities Act”), or any state securities laws, and that the
Restricted Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws and regulations, as
applicable.         (h) The certificate evidencing the Restricted Shares and
underlying Common Stock shall bear a customary restrictive Rule 144 legend.    
    (i) In addition to the 4.99% conversion limitation of the Restricted Shares
pursuant to the Certificate of Designation for the Restricted Shares on file
with the Secretary of State of Nevada, the Restricted Shares shall be earned and
become issuable only in compliance with the provisions as set forth on Schedule
A.

 

Ecosciences, Inc. –Amended and Restated Management Services AgreementPage 5

 

 

6.2 The Company hereby represents and warrants to you that:

 

  (a) it has the full right, power and authority to enter into this Agreement
and to perform its obligations hereunder; and         (b) the execution of this
Agreement by its representative whose signature is set forth at the end hereof
has been duly authorized by all necessary corporate action.

 

7. Indemnification     7.1 Both parties shall defend, indemnify and hold
harmless each other and its affiliates and their officers, directors, employees,
agents, successors and assigns from and against all losses, damages,
liabilities, deficiencies, actions, judgments, interest, awards, penalties,
fines, costs or expenses of whatever kind (including reasonable attorneys’ fees)
arising out of or resulting from:

 

  (a) The breach of any representation, warranty or obligation under this
Agreement.

 

7.2 The Company may satisfy such indemnity (in whole or in part) by way of
deduction from any payment due to you.     8. Termination     8.1 The Company
may terminate this Agreement without cause upon 90 days’ written notice to you.
In the event of termination pursuant to this Section 8.1, the Company shall pay
you on a pro-rata basis any Fees then due and payable for any Services completed
up to and including the date of such termination. The Company shall also issue
you the Restricted Shares earned as of the date of such termination.     8.2 The
Company may terminate this Agreement, effective immediately upon written notice
to you, at any time during the Term of this Agreement, in the event that you
breach this Agreement, and such breach is incapable of cure, or with respect to
a breach capable of cure, you do not cure such breach within thirty (30) days
after receipt of written notice of such breach.

 

Ecosciences, Inc. –Amended and Restated Management Services AgreementPage 6

 

 

8.3 Upon expiration or termination of this Agreement for any reason, or at any
other time upon the Company’s written request, you shall within five (5) days
after such expiration or termination:

 

  (a) deliver to the Company all Deliverables (whether complete or incomplete)
and all hardware, software, tools, equipment or other materials provided for
your use by the Company;         (b) deliver to the Company all tangible
documents and materials (and any copies) containing, reflecting, incorporating
or based on the Confidential Information;         (c) permanently erase all of
the Confidential Information from your computer systems; and         (d) certify
in writing to the Company that you have complied with the requirements of this
Section 8.3.

 

8.4 The terms and conditions of this Section 8 and Section 4, Section 5, Section
6, Section 7, Section 8.3, Section 10, Section 11 and Section 12 shall survive
the expiration or termination of this Agreement.     9. Other Business
Activities

 

You may be engaged or employed in any other business, trade, profession or other
activity which does not place you in a conflict of interest with the Company;
provided, that, during the Term, you shall not be engaged in any business
activities that do or may compete with the business of the Company without the
Company’s prior written consent to be given or withheld in its sole discretion.

 

10. Non-Solicitation

 

You agree that during the Term of this Agreement and for a period of 24 months
following the termination or expiration of this Agreement, you shall not make
any solicitation to employ or employ the Company’s personnel without written
consent of the Company to be given or withheld in the Company’s sole discretion.

 

11. Assignment

 

You shall not assign any rights, or delegate or subcontract any obligations,
under this Agreement without the Company’s prior written consent to be given or
withheld in the Company’s sole discretion. Any assignment in violation of the
foregoing shall be deemed null and void. The Company may freely assign its
rights and obligations under this Agreement at any time. Subject to the limits
on assignment stated above, this Agreement will inure to the benefit of, be
binding on, and be enforceable against each of the parties hereto and their
respective successors and assigns.

 

Ecosciences, Inc. –Amended and Restated Management Services AgreementPage 7

 

 

12. Miscellaneous     12.1 After termination you shall not export, directly or
indirectly, any technical data acquired from the Company, or any products
utilizing any such data, to any country in violation of any applicable export
laws or regulations.     12.2 All notices, requests, consents, claims, demands,
waivers and other communications hereunder (each, a “Notice”) shall be in
writing and addressed to the parties at the addresses set forth on the first
page of this Agreement (or to such other address that may be designated by the
receiving party from time to time in accordance with this section). All Notices
shall be delivered by personal delivery, nationally recognized overnight courier
(with all fees pre-paid), facsimile or e-mail of a PDF document (with
confirmation of transmission) or certified or registered mail (in each case,
return receipt requested, postage prepaid). Except as otherwise provided in this
Agreement, a Notice is effective only if (a) the receiving party has received
the Notice and (b) the party giving the Notice has complied with the
requirements of this Section.     12.3 This Agreement, together with any other
documents incorporated herein by reference and related exhibits and schedules,
constitutes the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.     12.4 This Agreement
may only be amended, modified or supplemented by an agreement in writing signed
by each party hereto, and any of the terms thereof may be waived, only by a
written document signed by each party to this Agreement or, in the case of
waiver, by the party or parties waiving compliance.     12.5 This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York without giving effect to any choice or conflict of law
provision or rule. Each party irrevocably submits to the exclusive jurisdiction
and venue of the federal and state courts located in the Country of New York, in
any legal suit, action or proceeding arising out of or based upon this Agreement
or the Services provided hereunder.     12.6 If any term or provision of this
Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.     12.7 This Agreement may be executed in
multiple counterparts and by facsimile signature, each of which shall be deemed
an original and all of which together shall constitute one instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

Ecosciences, Inc. –Amended and Restated Management Services AgreementPage 8

 

 

If this Amended and Restated Management Services Agreement accurately sets forth
our understanding, kindly execute the enclosed copy of this letter and return it
to the undersigned.

 

  Very truly yours,         ECOSCIENCES, INC.         By: /s/ Joel Falitz  
Name: Joel Falitz   Title: Chief Executive Officer and President

 

ACCEPTED AND AGREED:

 

Signature: /s/ Joel Falitz         Name: Joel Falitz         Title: Chief
Executive Officer, President, Secretary and Treasurer         Date: 11/2/2016  
     



Fed. Tax Id/SSN:    

 

 

Ecosciences, Inc. –Amended and Restated Management Services AgreementPage 1

 

 

SCHEDULE A

 

Title: Chief Executive Officer, President, Secretary and Treasurer     Services:
Perform all principal executive functions & operational duties for the Company.
    Term: One year from the date above written and automatically renewable for
one year terms unless mutually agreed to in writing     Fees:

$31,200 signing bonus convertible into common stock of the Company @
$0.001/share (“Signing Bonus”)

 

$84,000/year or $7,000/month paid bi-monthly (“Annual Fees”) plus Commission*

 

Annual Fees subject to annual review and mutually agreed upon increase.

    *Commission %:

1. The Company agrees to determine a commission structure for the Executive as
per a commission schedule to be completed within 90 days of this Agreement or as
soon as practicable thereafter.

 

2. Commissions shall be calculated on a quarterly basis and payable within 30
days after end of quarter

    Health Insurance expenses: As of January 1, 2017, or as soon as practicable
thereafter, the Company shall either pay directly or reimburse Executive for
agreed upon individual health insurance plan or enter into a Group health
insurance plan where Executive is eligible and participating.     Restricted
Shares: 900,000 shares of Series D Preferred Stock

 

Restricted Shares Vesting Schedule: Milestone:   No. of Restricted Shares:



  1. Execution of this Agreement   0   2. Complete product line expansion with
the development and introduction of “green line” products that complement our
existing line for use in commercial kitchens, the food service industry and
other industries and produce Green Seal approved Eco-Logical market ready
inventory   45,000   3. Sign Northeast, USA Master Distributor   75,000   4.
Sign Midwest, USA Master Distributor   75,000   5. Sign West Coast, USA Master
Distributor   75,000   6. Sign Southern, USA Master Distributor   75,000   7.
Sign Retail Distributor - Design and produce a retail package for in-store shelf
and clip strip displays and place product in minimum of five (5) retail outlets
  60,000   8. Sign Regional Distributor for expansion into South America  
75,000   9. Sign Regional Distributor for expansion into Europe   75,000   10.
Sign Regional Distributor for expansion into the Middle East   75,000   11. Sign
Regional Distributor for expansion into India   75,000   12. Sign Regional
Distributor for expansion into Asia   75,000   13. Redesign the product for
expansion into the municipal wastewater service industry and sign minimum of two
(2) contracts with municipalities within the industry   60,000   14. Sign
contract with Infomercial production company for consumer products and launch
the infomercial campaign with the first TV infomercial broadcast   60,000  
TOTAL:   900,000 

 

Note: ***The milestones are subject to change to better reflect the Company’s
business plan including an analysis of the sales markets, distribution channels
and goals.

 

Ecosciences, Inc. –Amended and Restated Management Services AgreementPage 2

 

 

